          Case 5:20-cv-03100-JWL Document 8 Filed 07/13/20 Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


RICHARD D. SALTERS, II,

               Petitioner,

               v.                                     CASE NO. 20-3100-JWL

DONALD HUDSON,
Warden, USP-Leavenworth,

               Respondent.


                               MEMORANDUM AND ORDER

       This matter is a petition for writ of habeas corpus filed under 28 U.S.C. § 2241. Petitioner

is in federal custody at USP-Leavenworth (“USPL”). Petitioner proceeds pro se and has paid the

filing fee. The Court ordered Respondent to show cause why the writ should not be granted. (Doc.

2.) Respondent filed an Answer and Return (Doc. 6), and Petitioner’s time for filing a Traverse

has passed. The Court denies the petition.

I. Factual Background

       Petitioner was sentenced in the District of South Carolina on November 13, 2013 and is

serving a sentence of 138 months of incarceration, followed by six years of supervised release, for

Conspiracy to Possess with Intent to Distribute and Distribute a Quantity of Cocaine Base, in

violation of 21 U.S.C. § 846. (Doc. 6–1, Declaration of W. McCormick, ¶4, 7.)          Petitioner’s

projected release date is August 2, 2022, via good conduct time release. Id.

II. Grounds and Requested Relief

       Petitioner is challenging the Federal Bureau of Prisons (“BOP”)’s implementation of the

Second Chance Act of 2007. Petitioner wants the BOP to place him in a Residential Reentry



                                                1
          Case 5:20-cv-03100-JWL Document 8 Filed 07/13/20 Page 2 of 8




Center (“RRC,” commonly referred to as a halfway house) for twelve months. Petitioner asks the

Court to “ORDER the BOP in good faith to consider Petitioner on an individualized basis using

the five factors set forth in 18 U.S.C. 3621(b) plus take into account the language in 18 U.S.C.

3624(c)(6)(C) granting him the maximum amount of time in the RRC to provide the ‘greatest

likelihood of successful reintegration into the community.’” (Doc. 1, Petition, at 18.)

III. Discussion

       A. Standard of Review

       To obtain habeas corpus relief, an inmate must demonstrate that “[h]e is in custody in

violation of the Constitution or laws or treaties of the United States.” 28 U.S. C. § 2241(c)(3).

       B. Statutory Framework

       Under the Second Chance Act of 2007, Pub. L. No. 110-199, § 251 (2008), federal inmates

are eligible to spend up to the final twelve months of their sentence in an RRC. 18 U.S.C. §

3624(c)(1). The purpose of this placement is to give the inmate an opportunity to adjust to and

prepare for reentry into the community. Id. Pre-release RRC placement decisions must be made

on an individual basis according to criteria set forth in the Second Chance Act and the factors listed

in 18 U.S.C. § 3621(b). See 28 C.F.R. § 570.22 (2008) (“Inmates will be considered for pre-release

community confinement in a manner consistent with 18 U.S.C. section 3621(b), determined on an

individual basis, and of sufficient duration to provide the greatest likelihood of successful

reintegration into the community, within the time frames set forth in this part.”). Under BOP

policy and procedures, inmates are evaluated for RRC placement 17 to 19 months prior to their

release date. (Doc. 6–2, Declaration of C. Masters, ¶6.)

       The Second Chance Act amended a previous version of 18 U.S.C. § 3624(c), which had

limited pre-release RRC placement to the final six months or ten percent of a prisoner’s sentence,



                                                  2
          Case 5:20-cv-03100-JWL Document 8 Filed 07/13/20 Page 3 of 8




whichever was less. After the statute was amended to expand the eligibility period to twelve

months, the BOP issued two memoranda to provide guidance to staff in implementing the new

amendment:

              The first memorandum, issued on April 14, 2008, addressed the
              statutory changes . . . emphasizing that the pre-release time frame
              for RRC and CCC had been increased to twelve months and that
              there was no percentage limitation on time to be served.
              Additionally, the memorandum instructed staff that they must make
              prerelease placement decisions “on an individual basis in every
              inmate’s case” and that “the Bureau’s categorical timeframe
              limitations on pre-release community confinement . . . are no longer
              applicable, and must no longer be followed.” . . . Staff were
              instructed to review inmates for pre-release placements at an earlier
              time, e.g., seventeen to nineteen months before their projected
              release dates, and to consider pre-release inmates on an individual
              basis using the five factors from 18 U.S.C. § 3621(b). However, the
              memorandum also stated that “[w]hile the Act makes inmates
              eligible for a maximum of 12 months pre-release RRC placements,
              Bureau experience reflects inmates’ pre-release RRC needs can
              usually be accommodated by a placement of six months or less” and
              that “[s]hould staff determine an inmate’s pre-release RRC
              placement may require greater than six months, the Warden must
              obtain the Regional Director’s written concurrence before
              submitting the placement to the Community Corrections Manager.”

Garza v. Davis, 596 F.3d 1198, 1202–03 (10th Cir. 2010) (citations omitted).

       The second BOP memorandum, issued on November 14, 2008, addressed requests for

transfer to an RRC by an inmate who had more than twelve months remaining on their sentence—

a “non-prerelease inmate.” It also stated that “[a]n RRC placement beyond six months should only

occur when there are unusual or extraordinary circumstances justifying such placement, and the

Regional Director concurs.” Id. at 1203 (citation omitted). The Tenth Circuit has held that the

BOP memoranda indicate that the BOP recognizes its authority to place inmates in RRCs and/or

CCCs for periods exceeding six months, and they do not reflect any policy of categorical denial.

Id. (citing Ciocchetti v. Wiley, No. 09-1336, 2009 WL 4918253, at *3 (10th Cir. Dec. 22, 2009)).



                                               3
          Case 5:20-cv-03100-JWL Document 8 Filed 07/13/20 Page 4 of 8




       C. Justiciability

       The Court finds that any claim Petitioner makes regarding his eligibility for pre-release

consideration under § 3624(c) is not ripe for adjudication. Petitioner makes no allegation that he

has submitted a request for pre-release RRC placement, and Defendant states that he has not. (Doc.

6-2, Masters Dec., at ¶ 7.) If he had made such a request, it would be premature as he is not yet

17 to 19 months from his projected release date. See Staples v. Chester, No. 08-3159-RDR, 2009

WL 10694827, at *4 (D. Kan. Sept. 3, 2009) (“The record shows petitioner has been advised he

will be considered for such prerelease placement approximately 17 to 19 months before his

projected October 2019 release date, and the court finds no ground that would entitle petitioner to

that placement at this point in his sentence.”).

       Because the BOP’s rules regarding pre-release RRC placement under § 3624(c) have not

been applied to Petitioner, his claim is not ripe. See Calloway v. Thomas, No. CV. 08-544-MA,

2009 WL 1925225, at *4 (D. Ore. July 1, 2009). “Although resolution of these issues is

undoubtedly important to petitioner,” the Court discerns “no [irremediable] adverse consequences

from requiring a later challenge following the BOP’s actual application of the policies, especially

given that petitioner is not eligible for review pursuant to § 3624(c)” until sometime the next year

at the earliest. Id. at *5; see also Curry v. Thomas, No. 1:CV-14-0756, 2014 WL 4078639, at *3

(M.D. Pa. Aug. 18, 2014) (finding where a final RRC placement decision had not been made, a

habeas petition must be dismissed since it is premature and does not present a justiciable case or

controversy) (citations omitted).

       D. Exhaustion

       Even if Petitioner’s claim were ripe, his petition would be subject to dismissal for lack of

exhaustion. Generally, a federal prisoner must exhaust available administrative remedies before



                                                   4
          Case 5:20-cv-03100-JWL Document 8 Filed 07/13/20 Page 5 of 8




commencing a habeas corpus petition under 28 U.S.C. § 2241. Williams v. O’Brien, 792 F.2d 986,

987 (10th Cir. 1986). The BOP has a four-part administrative remedy program, which is codified

at 28 C.F.R. Pt. 542. Under the administrative remedy program for inmates, an inmate is required

to first attempt informal resolution of the complaint, and if unsuccessful, he must raise his

complaint, with the informal resolution attached, to the Warden of the institution where he is

confined. If dissatisfied with that response, he may appeal his complaint to the Regional Director.

If the inmate is dissatisfied with the Regional Director’s response, the inmate may appeal to the

National Inmate Appeals Administrator in the Office of the General Counsel in Washington, D.C.

Generally, an inmate has not exhausted his remedies until he has sought review and received a

final substantive response at all three levels. See Woodford v. Ngo, 548 U.S. 81, 90 (2006) (finding

that exhaustion requires “using all steps that the agency holds out, and doing so properly (so that

the agency addresses the issues on the merits)”) (citation omitted). If an inmate does not receive

a response within the allotted time for a reply, including extensions, the inmate may consider the

absence of a response to be a denial at that level. See 28 C.F.R. § 542.18. To properly exhaust

administrative remedies, the petitioner must have presented the same claims in the administrative

grievance that appear in the court petition. Williams v. Wilkinson, 659 F. App’x 512, 514 (10th

Cir. 2016) (unpublished) (citing Woodford, 548 U.S. at 94).

       It plainly appears from Petitioner’s arguments and exhibits that he has not fully exhausted

his administrative remedies. Petitioner does not claim to have submitted any administrative

grievance related to RRC placement. In fact, Petitioner has not yet even filed an application for

RRC placement.

       Although exhaustion of available administrative remedies is a prerequisite for § 2241

habeas relief, a narrow exception to the exhaustion requirement applies if a petitioner can



                                                 5
          Case 5:20-cv-03100-JWL Document 8 Filed 07/13/20 Page 6 of 8




demonstrate that exhaustion would be futile. Daybell v. Davis, 366 F. App’x 960, 962 (10th Cir.

2010) (unpublished) (citing Williams v. O’Brien, 792 F.2d 986, 987 (10th Cir. 1986) (per curiam);

Fazzini v. Ne. Ohio Corr. Ctr., 473 F.3d 229, 235-36 (6th Cir. 2006)). Such exceptions “apply only

in ‘extraordinary circumstances,’ and [petitioner] bears the burden of demonstrating the futility of

administrative review.” Lanni v. Hollingsworth, No. 11-3066-RDR, 2012 WL 523744, at *3 (D.

Kan. Feb. 16, 2012) (citing Fuller v. Rich, 11 F.3d 61, 62 (5th Cir. 1994)).

       Petitioner argues exhaustion should be excused in his case for two reasons. First, he asserts

exhaustion will take too long based on the time guidelines for each step of the administrative

remedy process and cause him irreparable harm. Petitioner alleges the process of exhaustion takes

as long as six months and “would completely destroy any hope that the Petitioner has of receiving

twelve months in an RRC.” (Doc. 1, Petition, at 11.) A similar “irreparable harm” argument was

rejected in Gaines v. Samuels, where the petitioner argued that requiring full exhaustion would

deprive him of time in an RRC. Gaines v. Samuels, No. 13-3019-RDR, 2013 WL 591383, at *2

(D. Kan. Feb. 14, 2013) (finding no extraordinary circumstance to warrant waiver of exhaustion

requirement); see also McIntosh v. English, No. 17-3011-JWL, 2017 WL 2118352 (D. Kan. May

16, 2017). As the Court noted in Gaines, “[t]he Supreme Court has required that even those

inmates who may be entitled to immediate release exhaust their administrative remedies.” Gaines,

2013 WL 591383, at *2 (citing Preiser v. Rodriguez, 411 U.S. 475, 494-95 (1973)).

       Petitioner’s second argument for excusing exhaustion is that it would be futile. His futility

argument is based on statements made in 2008 by then-BOP Director Harley Lappin not to expect

any mass movement to halfway houses, suggesting that any time in an RRC beyond six months is

not productive, and claiming it was cheaper to house an inmate in a low security prison than to

place him in an RRC. (Doc. 1, Petition, at 5.) Petitioner argues, “Based upon Mr. Lappin’s public



                                                 6
          Case 5:20-cv-03100-JWL Document 8 Filed 07/13/20 Page 7 of 8




comments regarding the Act, the BOP has taken a position that they are not placing anyone in an

RRC for longer than six months despite the Act granting all inmates the right to be considered for

up to twelve months.” Id. at 15. As a result, Petitioner asserts, requiring him to exhaust his

administrative remedies would be futile. Id.

       A very similar argument has been considered and rejected by the Tenth Circuit. See Garza

v. Davis, 596 F.3d 1198 (10th Cir. 2010). In Garza, the petitioner alleged that the BOP was

categorically denying review and transfer of eligible inmates to RRCs and community correction

centers in violation of statutes and regulations. He argued he should not be required to exhaust his

administrative remedies because it would be futile to do so, given the BOP’s predetermination of

the issues. Id. at 1200. The petitioner pointed to the two 2008 BOP memoranda discussed above,

which provided guidance to staff on proper implementation of the Second Chance Act. Id. at 1202-

03. The Tenth Circuit found the petitioner did not demonstrate that administrative review would

be futile, and therefore, the petition was correctly dismissed for failure to exhaust administrative

remedies. Id. at 1204.

       Here, Mr. Salters relies on public statements made by a former head of the BOP twelve

years ago to support his futility argument. Petitioner has not met his burden of demonstrating the

futility of administrative review or any extraordinary circumstances that would excuse the

exhaustion requirement. Consequently, the petition must be dismissed for failure to exhaust.



       IT IS THEREFORE ORDERED THAT the petition for writ of habeas corpus is

dismissed without prejudice.



       IT IS SO ORDERED.



                                                 7
  Case 5:20-cv-03100-JWL Document 8 Filed 07/13/20 Page 8 of 8




Dated in Kansas City, Kansas, on this 13th day of July, 2020.



                                   S/ John W. Lungstrum
                                   JOHN W. LUNGSTRUM
                                   UNITED STATES DISTRICT JUDGE




                                      8
